Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 1 of 31 PagelD 1

Y

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
Tampa Division

 

 

Case No.:
B21 cv 2SS cE eh -SKF

Jaquelyn Zimmerman,
1) INJUNCTIVE RELIEF
Plaintiff, @)
Vv. REQUESTED
AssuredPartners, Inc., and;
(3) JURY TRIAL DEMANDED
FIA LIQUIDATION COMPANY INC.
a/k/a

Fiorella Insurance Agency, Inc.,

Defendants.

COMPLAINT

1. Plaintiff Jaquelyn Zimmerman (“Plaintiff”) brings this civil action

against Defendants AssuredPartners, Inc. and FIA LIQUIDATION COMPANY,

INC. a/k/a Fiorella Insurance Agency, Inc. (collectively, “Defendants”) and alleges

as follows upon personal knowledge as to Plaintiff and Plaintiff’s own acts and

experiences, and, as to all other matters, upon information and belief, including

investigation conducted by Plaintiff.
Case 8:21-cv-02155-CEH-SPF Document 1 Filed 09/10/21 Page 2 of 31 PagelID 2

2. This is a civil action under the Telephone Consumer Act, 47 U.S.C. §
227, et seq. (“TCPA”) and the Florida Telephone Solicitation Act, Fla. Stat. §
501.059 (“FTSA”), as amended by Senate Bill No. 1120."

3. Defendants are doing business within the insurance industry. To
promote their services, Defendants engage in aggressive unsolicited marketing
harming Plaintiff.

4. Through this action, Plaintiff seeks injunctive relief to halt
Defendants’ illegal conduct, which has resulted in invasion of privacy, annoyance,
intrusion on seclusion, trespass, conversion, nuisance and disruption of Plaintiff ‘s
daily life, a loss of value realized for the monies paid to Plaintiff ‘s wireless carrier
for the receipt of the illegal robocalls, a loss of the use and enjoyment of Plaintiff‘s
cellular telephone, including the related data, software, and hardware components,
and wear and tear on such components including the consumption of battery life
that result from the placement and receipt of such unwanted robocalls, among other
harms. Plaintiff also seeks statutory damages and other available legal or equitable
remedies.

INTRODUCTION
5. As the Supreme Court recently explained, “Americans passionately

disagree about many things. But they are largely united in their disdain for

 

1 The amendment to the FTSA became effective on July 1, 2021.

2
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 3 of 31 PagelD 3

robocalls. The Federal Government receives a staggering number of complaints
about robocalls—3.7 million complaints in 2019 alone. The States likewise field a
constant barrage of complaints. For nearly 30 years, the people’s representatives in
Congress have been fighting back.” Barr v. Am. Ass'n of Political Consultants, No.
19-631, 2020 U.S. LEXIS 3544, at *5 (U.S. July 6, 2020).

6. | When Congress enacted the TCPA in 1991, it found that telemarketers
called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

7. By 2003, due to more powerful autodialing technology, telemarketers
were calling 104 million Americans every day. In re Rules and Regulations
Implementing the TCPA of 1991, 18 FCC Rcd. 14014, 4 2, 8 (2003).

8. The problems Congress identified when it enacted the TCPA have
only grown exponentially in recent years.

9. Industry data shows that the number of robocalls made each month
increased from 831 million in September 2015 to 4.7 billion in December 2018—a
466% increase in three years.

10. According to online robocall tracking service “YouMail,” 4.4 billion
robocalls were placed in June 2021 alone, at a rate of 148 million calls per day.
www.robocallindex.com (last visited July 13, 2021)’.

11. The FCC also has received an increasing number of complaints about

 

? https:/Awww.robocallindex.com
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 4 of 31 PagelD 4

unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and
232,000 complaints in 2018. FCC, Consumer Complaint Data Center,
www.fcc.gov/consumer-help-center-data®.

12. “Robocalls and telemarketing calls are currently the number one
source of consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls
(July 22, 2016), statement of FCC chairman.*

13. “The FTC receives more complaints about unwanted calls than all
other complaints combined.” Staff of the Federal Trade Commission’s Bureau of
Consumer Protection, In re Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket
No. 02-278 at 2 (2016)

JURISDICTION AND VENUE

14. This Court has federal question subject matter jurisdiction over this
action pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone
Consumer Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).

15. The Court has personal jurisdiction over Defendants and venue is

proper in this District because both Defendants direct, market, and provide their

 

3 https://www.fcc.gov/consumer-help-center-data

* https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

° https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftcbureau-
consumer-protection-federal-communications-commission-rulesregulations/
160616robocallscomment.pdf
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 5 of 31 PagelD 5

business activities to this District, and because Defendants’ unauthorized
marketing scheme was directed by Defendants to Plaintiff in this District.
PARTIES

16. Plaintiff is an individual who at all times relevant to this matter was a
resident of Manatee County, Florida.

17. Defendant, AssuredPartners, Inc. (“Defendant Assured”) is a Florida
limited liability company whose principal office is located at 200 Colonial Center
Parkway Suite 140 Lake Mary, FL 32746. Defendant Assured directs, markets, and
provides its business activities throughout the United States, including throughout
the state of Florida.

18. Defendant, FLA LIQUIDATION COMPANY, INC., (“Defendant
FIA”) is a Florida limited liability company whose principal office is located at
2300 SE Monterey Rd, Ste 200, Stuart, FL 34996. Defendant FIA directs, markets,
and provides its business activities throughout the United States, including
throughout the state of Florida.

THE TELEPHONE CONS R PROTECTION ACT OF 1991

19. The TCPA prohibits: (1) any person from calling a cellular telephone
number; (2) using an automatic telephone dialing system; (3) without the

recipient's prior express consent. 47 U.S.C. § 227(b)(1)(A).
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 6 of 31 PagelD 6

20. The TCPA defines an “automatic telephone dialing system” (“ATDS”)
as “equipment that has the capacity - (A) to store or produce telephone numbers to
be called, using a random or sequential number generator; and (B) to dial such
numbers.” 47 U.S.C. § 227(a)(1).

21.  Inanaction under the TCPA, a plaintiff must only show that the
defendant “called a number assigned to a cellular telephone service using an
automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank,
N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir.
2014).

22. The TCPA regulations promulgated by the FCC define
“telemarketing” as “the initiation of a telephone call or message for the purpose of
encouraging the purchase or rental of, or investment in, property, goods, or
services.” 47 C.E.R. § 64.1200(f)(12). In determining whether a communication
constitutes telemarketing, a court must evaluate the ultimate purpose of the
communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir.
2015).

23. “Neither the TCPA nor its implementing regulations ‘require an
explicit mention of a good, product, or service’ where the implication of an
improper purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy

Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
Case 8:21-cv-02155-CEH-SPF Document 1 Filed 09/10/21 Page 7 of 31 PagelD 7

24. The TCPA also makes it unlawful for any entity to make more than
one call in a 12-month period to any number that is registered with the National
Do-Not-Call Registry or that entity’s company specific do-not-call list. See 47
U.S.C. § 227(c)(5); 47 C.E.R. § 64.1200(c)(2) & (d). The TCPA provides a private
cause of action to persons receiving calls in violation of 47 U.S.C. § 227(c)(5).

25. The FCC has issued rulings and clarified that in order to obtain an
individual’s consent, a clear, unambiguous, and conspicuous written disclosure
must be provided to the individual. See 2012 FCC Order, 27 FCC Rcd. at 1839
(“[R]equiring prior written consent will better protect consumer privacy because
such consent requires conspicuous action by the consumer — providing permission
in writing — to authorize autodialed or prerecorded telemarketing calls....”).

26. According to the FCC’s findings, calls in violation of the TCPA are
prohibited because, as Congress found, automated or prerecorded telephone calls
are a greater nuisance and invasion of privacy than live solicitation calls, and such
calls can be costly and inconvenient. The FCC also recognized that wireless
customers are charged for incoming calls whether they pay in advance or after the
minutes are used. See Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18

FCC Red 14014 (2003).
Case 8:21-cv-02155-CEH-SPF Document 1 Filed 09/10/21 Page 8 of 31 PagelD 8

27. In 2012, the FCC issued an order tightening the restrictions for
automated telemarketing calls, requiring “prior express written consent” for such
calls to wireless numbers. See In the Matter of Rules & Regulations Implementing
the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 { 20 (Feb. 15, 2012)
(emphasis supplied).

28. To obtain express written consent for telemarketing calls, a defendant
must establish that it secured the plaintiff’s signature in a form that gives the
plaintiff a “‘clear and conspicuous disclosure’ of the consequences of providing
the requested consent....and having received this information, agrees
unambiguously to receive such calls at a telephone number the [plaintiff]
designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act
of 1991, 27 F.C.C.R. 1830, 1837 { 18, 1838 { 20, 1844 ¢ 33, 1857 4 66, 1858 {| 71
(F.C.C. Feb. 15, 2012).

29. The TCPA regulations promulgated by the FCC define
“telemarketing” as “the initiation of a telephone call or message for the purpose of
encouraging the purchase or rental of, or investment in, property, goods, or
services.” 47 C.E.R. § 64.1200(f)(12). In determining whether a communication
constitutes telemarketing, a court must evaluate the ultimate purpose of the
communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir.

2015).
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 9 of 31 PagelID 9

30. “Neither the TCPA nor its implementing regulations ‘require an
explicit mention of a good, product, or service’ where the implication of an
improper purpose is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy
Stores, L.P., 705 F.3d 913, 918 (Sth Cir. 2012)).

31. The FCC has explained that calls motivated in part by the intent to sell
property, goods, or services are considered telemarketing under the TCPA. See In
re Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991, 18 FCC Rcd. 14014, §{ 139-142 (2003). This is true whether call recipients
are encouraged to purchase, rent, or invest in property, goods, or services during
the call or in the future.

32. In other words, offers “that are part of an overall marketing campaign
to sell property, goods, or services constitute” telemarketing under the TCPA. See
In re Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991, 18 FCC Rcd. 14014, 136 (2003).

33. If acall is not deemed telemarketing, a defendant must nevertheless
demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30
FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing

and non-advertising calls”).
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 10 of 31 PagelD 10

34. As recently held by the United States Court of Appeals for the Ninth
Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature,
invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a
violation under the TCPA ‘need not allege any additional harm beyond the one
Congress has identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017
U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original).

35. The FCC has “repeatedly acknowledged the existence of vicarious
liability under the TCPA.” See Gomez v. Campbell-Ewald Co., 768 F.3d 871, 878
(9th Cir. 2014) (citing In re Joint Petition Filed by Dish Network, LCC, 28 FCC.
Rcd. 6574, 6574 (2013)). Principles of apparent authority and ratification may also
provide a basis for vicarious seller liability for violations of section 227(b). See
Thomas v. Taco Bell Corp., 582 F. App’x 678 (9th Cir. 2014) (citing 28 F.C.C. Red.
at 6590 n. 124). A ratification occurs when the benefits of the purportedly
unauthorized acts are accepted with full knowledge of the facts under
circumstances demonstrating the intent to adopt the unauthorized arrangement.
Stalley v. Transitional Hosps. Corp. of Tampa, Inc., 44 So. 3d 627, 631 (Fla. 2d
DCA 2010).

ORID LEPHONE SOLICITATIO T

10
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 11 of 31 PagelD 11

36. The Florida Telephone Solicitation Act, Fla. Stat. § 501.059, as
amended by Senate Bill No. 1120, prohibits any person or business to “make or
knowingly allow a telephonic sales call to be made if such call involves an automated
system for the selection or dialing of telephone numbers for the playing of a recorded
message when a connection is completed to a number called without the prior express
written consent of the called party.” Fla. Stat. § 501.059(8)(a).

37. A “telephonic sales call” is defined as a “telephone call, text message, or
voicemail transmission to a consumer for the purpose of soliciting a sale of any
consumer goods or services, soliciting an extension of credit for consumer goods or
services, or obtaining information that will or may be used for the direct solicitation of
a sale of consumer goods or services or an extension of credit for such purposes.” Fla.
Stat. § 501.059(1)(g).

38. “Prior express written consent” means an agreement in writing that:

1. Bears the signature of the called party;

2. Clearly authorizes the person making or allowing the placement
of a telephonic sales call by telephone call, text message, or voicemail
transmission to deliver or cause to be delivered to the called party a
telephonic sales call using an automated system for the selection or
dialing of telephone numbers, the playing of a recorded message when a
connection is completed to a number called, or the transmission of a pre

recorded voicemail;

11
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 12 of 31 PagelD 12

3. Includes the telephone number to which the signatory authorizes a
telephonic sales call to be delivered; and 4. Includes a clear and
conspicuous disclosure informing the called party that:
a. by executing the agreement, the called party authorizes the
person making or allowing the placement of a telephonic sales call
to deliver or cause to be delivered a telephonic sales call to the
called party using an automated system for the selection or dialing
of telephone numbers or the playing of a recorded message when
a connection is completed to a number called; and
b. he or she is not required to directly or indirectly sign the written
agreement or to agree to enter into such an agreement as a
condition of purchasing any property, goods, or services. Fla. Stat.
§ 501.059(1)(g).
FACTUAL ALLEGATIONS
39. Defendant FIA owns and operates an insurance business which engages
in aggressive marketing tactics for selling health insurance throughout the US.
According to Defendant FIA’s website, it is one of the fastest growing agencies in the

entire country.®

 

© https:Awww.Hfiorellainsurance.com/about_v1/

12
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 13 of 31 PagelD 13

40. Defendant Assured is “one of the largest brokers in the nation with
offices in 38 states and two countries’, and it acquired Defendant FIA on or about
March 11, 2021°.

41. A March 11, 2021 Press Release (“the Release”) which can be found on

Defendant Assured’s website further confirms its acquisition of Defendant FIA:

A Business ~ Personal ~ Future Agency Partners Careers
AssuredPartners

AssuredPartners \

Announces Acquisition of
Fiorella Insurance Agency,
Inc.

AP inthe News | 3/11/2021

 

Florida insurance Companies Join National Broker
Written By: AF Communications

LAKE MARY, FL - March 11, 2021 - AssuredPartners, Inc. is proud to announce tha lla Insurance

  

f v in @ B

 

am of 86 v

   

Agency. Inc. (Fiorella) from Stuart, FL has joined AssuredPartners. Thi be ted by Cary

Ltoyd, COO of Fiorella. The agency currently reports $33 million in annualized revenues

3U years of expenence, Fiorella has helped tens of thausands of clic

      

42. The Release on Defendant Assured’s website also confirms
that Defendant Assured is responsible for all operations of FIA, and

in fact Assured Partners Inc. is just another alias or a brand name used by Defendant

 

7 https://www.assuredpartners.com/About-AssuredPartners
8

https://www.assuredpartners.com/blog/detail/bid/S19/ap-in-the-news/assuredpartners-announces-acquisition-of-fiore
lla-insurance-agency-inc

13
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 14 of 31 PagelD 14

FIA.

43. Defendant FIA, operated by Defendant Assured Partners, Inc., places
unsolicited telemarketing calls, despite having never obtained the necessary consent
required to place the calls, to consumers’ residential and mobile telephone numbers
which are listed on the National Do Not Call Registry (“DNC”), including Plaintitff’s
telephone number.

44. Plaintiff registered her cell phone number on the DNC on December 11,
2001.

45.  Plaintiff’s number is for personal use and not associated with a
Business.

46. Plaintiff is the subscriber and sole user of the cellular telephone number
(***)***_6830 (the “6830 Number”) and is financially responsible for phone service
to the 6830 Number.

47. Inorabout March 2017, Plaintiff started receiving a series of unsolicited
calls from Defendants. Most of these calls were placed using phone numbers
beginning with area code 941, which is the same as Plaintiff’s area code, and when
Plaintiff anwasnered the calls or later retrieved the pre recorded voicemails left by
Defendants, the prerecorded message clearly stated that Defendant FIA was the
business making the illegal calls:

48. Plaintiff received the following calls from the Defendant:

i. On June 16, 2021, at 4:42 PM from 941-759-8333 Plaintiff

14
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 15 of 31 PagelD 15

answered this call, but there was silence on the call.
ii. On June 17, 2021, at 2:38 PM from 941-759-8333. Plaintiff
did not answer this call. However, Defendants left a voicemail using a

prerecorded voice. A transcription of that voicemail:

702 Bs + a Se

€ 941-759-8333

(941) 759-8333 jun 17, 2:38 PM

Your county is one of the select counties with the lowest price. 102

 

(941) 759-8333
Jun 17, 10:15 AM

 

4) © >

This is Crystal with fiorella insurance your local agency for Florida Blue.
Our health coverage enrollment pracess is quick and easy and we can get

you into a health plan. As low as $0 per month. Press one to apply now. Let
us help you we here at fiorella strive to find the best plan for you. We have
plans with $0 deductibles and co-pays this year doctor as long as a dollars
press one now to speak to a licensed agent. Our promise is to help guide
you through all of your wonderful Health Options for this year. Make sure
you get you and your family into a budget-friendly Health Plan and get

the coverage that you need. Press one to enrail today and get your healt:
coverage. Press 9 to be removed from our list.

    
  

XK. Call (941) 759-8333

Text (941) 759-8333

(941) 759-8333 Jun 14, 1:37 PM
= Agency for Florida Biue in your county. I'm calling tolet youkn... 042
(941) 759-8333 Jun 9, 1:08 PM

<= Agency for Florida Blue in your county. I'm calling to let you k.. 9:43

(941) 759-8333 Jun 9, 11:07 AM
s° Your county is one of the select counties with the lowest price... 1:02

 

   

(941) 759-8333 Jun 4, 935 AM
To your county is one of the select counties with the lowest pri... a2
(941) 759-8333 jun 1, 1:52 PM
© Angenev far Florida Blue in vain county The reason i'm aivinav 0:43

15
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 16 of 31 PagelD 16

49. On June 18, 2021 Plaintiff attempted to call back each and every
number Defendants utilized by Defendants to call Plaintiff to instruct Defendants to
stop calling her cell phone, but could not get a live operator on the line.

50. Each of these numbers when called back, are answered by the same
pre-recorded voice message which states the company name as “Fiorella Insurance
Company operated by Assured Partners" Identifying that these numbers belong to
Defendant FIA and are operated by Defendant Assured.

51. Plaintiff is not on Medicare nor has Blue Cross health insurance and
was not looking for any Medicare or Blue Cross Blue Shield related products or
services and did not give consent to the Defendants to call her cell phone.

51. Defendants' robocalls were transmitted to Plaintiff’s cellular telephone,
and within the time frame relevant to this action.

53. | Defendant’s robocalls constitute telemarketing because they encouraged
the future purchase or investment in property, goods, or services, i.e., selling Plaintiff
health insurance related products or services.

54. | The information contained on the prerecorded messages advertises
Defendants’ various discounts and promotions, which Defendant uses to promote their
business.

55. At no point in time did Plaintiff provide Defendant with her express

written consent to be contacted using an ATDS.

16
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 17 of 31 PagelD 17

56. The impersonal and generic nature in addition to the use of a prerecorded
voice of Defendants’ robocalls demonstrates that Defendants utilized an ATDS in
transmitting the messages.

57. The robocalls originated from the following telephone number:
941-759-8333, which upon information and belief are owned and operated by
Defendants.

58. The number referenced above used by Defendants are known as a “long
code,” a standard 10-digit code that enables Defendants to transmit prerecorded calls
en masse, while deceiving recipients into believing that the robocall was personalized
and transmitted from a telephone number operated by an individual.

59. Long codes work as follows: Private companies known as telephonic
gateway providers have contractual arrangements with mobile carriers to transmit
telephonic traffic. These telephonic gateway providers send telephonic traffic to the
mobile phone networks’ telephonic centers, which are responsible for relaying those
calls to the intended mobile phone. This allows for the transmission of a large number
of telephonic calls from a long code.

60. Specifically, upon information and belief, Defendants utilized a
combination of hardware and software systems to transmit the calls at issue in this
case. The systems utilized by Defendants have the capacity to store telephone
numbers using a random or sequential number generator, and to dial such numbers

from a list without human intervention.

17
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 18 of 31 PagelID 18

61. To transmit the calls, Defendants used a platform (the “Platform”) that
permitted Defendants to transmit thousands of automated robocalls without any
human involvement.

62. The Platform has the capacity to store telephone numbers, which
capacity was in fact utilized by Defendants.

63. The Platform has the capacity to generate sequential numbers, which
capacity was in fact utilized by Defendants.

64. The Platform has the capacity to dial numbers in sequential order, which
capacity was in fact utilized by Defendants.

65. The Platform has the capacity to dial numbers from a list of numbers,
which capacity was in fact utilized by Defendants.

66. The Platform has the capacity to dial numbers without human
intervention, which capacity was in fact utilized by Defendants.

67. The Platform has the capacity to schedule the time and date for future
transmission of prerecorded robocalls, which occur without any human involvement.

68. To transmit the messages at issue, the Platform automatically executed
the following steps:

a. The Platform retrieved each telephone number from a list
of numbers in the sequential order the numbers were listed;
b. The Platform then generated each number in the sequential

order listed and combined each number with the content of

18
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 19 of 31 PagelD 19

Defendants’ prerecorded call to create “packets' ' consisting
of one telephone number and the content of the prerecorded
call.;

c. Each packet was then transmitted in the sequential order
listed to an telephonic aggregator, which acts as an
intermediary between the Platform, mobile carriers (e.g.
AT&T), and consumers, including Plaintiff.

d. Upon receipt of each packet, the telephonic aggregator
transmitted each packet—automatically and with no human
intervention—to the respective mobile carrier for the
telephone number, again in the sequential order listed by
Defendants. Each mobile carrier then transmitted the
prerecorded call to its customer’s mobile telephone.

69. The above execution of these instructions occurred seamlessly, with no
human intervention, and almost instantaneously. Indeed, the Platform is capable of
transmitting thousands of robocalls following the above steps in minutes, if not less.

70. Further, the Platform “throttles” the transmission of the robocalls
depending on feedback it receives from the mobile carrier networks. In other words,
the Platform controls how quickly calls are transmitted depending on network
congestion. The Platform performs this throttling function automatically and does not

allow a human to control the function.

19
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 20 of 31 PagelD 20

71. | Defendants’ unsolicited robocalls caused Plaintiff actual harm, including
invasion of her privacy, aggravation, annoyance, intrusion on seclusion, trespass, and
conversion. Defendants’ robocalls also inconvenienced Plaintiff and caused disruption
to her daily life.

72. Specifically, Plaintiff estimates that she has wasted fifteen to thirty
seconds reviewing each of Defendant’s unwanted calls. Each time Plaintiff had to stop
what she was doing to either retrieve her phone and/or look down at the phone to
determine who was calling.

73. Further, Defendants hounded Plaintiff with persistent calls, including
early in the morning and late at night, during the week. Plaintiff was at home when
she received many of these messages, which resulted in an audible sound, i.e., the
constant ringing of her cell phone, and the disturbance of the domestic peace of
Plaintiff’s home.

74. For example, the following activities were interrupted as a result of
Defendant’s unsolicited calls: Plaintiff was woken up from her sleep on numerous
occasions as a result of Defendants’ persistent calls.

75. As of September 10, 2021, Plaintiff has received approximately 300
individual unsolicited telemarketing robocalls from Defendants through the use of an
ATDS.

75. Next, Plaintiff wasted approximately 670 hours investigating,

researching and preparing for this case in order to stop Defendants’ unwanted calls.

20
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 21 of 31 PagelD 21

77. Inall, Defendant’s violations of the TCPA and the FTSA caused Plaintiff
to waste at least 700 hours of her time in addressing and attempting to stop

Defendants’ solicitations.

COUNTI
Violations of the TCPA, 47 U.S.C. § 227(b)
(Against all Defendants)

78. Plaintiff re-alleges and incorporates the foregoing allegations as if fully
set forth herein.

79. It is a violation of the TCPA to make “any call (other than a call made
for emergency purposes or made with the prior express consent of the called party)
using any automatic telephone dialing system ... to any telephone number assigned to
a... cellular telephone service ....” 47 U.S.C. § 227(b)(1)(A)(iii).

80. | Defendants—or third parties directed by Defendants—used equipment
having the capacity to dial numbers without human intervention to make
non-emergency telephone calls to the cellular telephone of Plaintiff.

81. These calls were made without regard to whether or not Defendants had
first obtained express permission from the called party to make such calls. In fact,
Defendants did not have prior express consent to call the cellular telephone of Plaintiff
when its calls were made.

82. Defendants have, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
using an automatic telephone dialing system to make non-emergency telephone calls

to the cell phone of Plaintiff without her prior express written consent.

21
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 22 of 31 PagelD 22

83. Defendants knew that it did not have prior express consent to make these
calls, and knew or should have known that it was using equipment that constituted an
automatic telephone dialing system. The violations were therefore willful or knowing.

84. Asaresult of Defendants’ conduct and pursuant to § 227(b)(3) of the
TCPA, Plaintiff was harmed and is entitled to a minimum of $500.00 in damages for
each violation. Plaintiff is also entitled to an injunction against future calls. Id.

COUNT II
Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
(Against all Defendants)

85. Plaintiff re-alleges and incorporates the foregoing allegations as if fully
set forth herein.

86. At all times relevant, Defendants knew or should have known that its
conduct as alleged herein violated the TCPA.

87. Defendants knew that it did not have prior express consent to make
these calls, and knew or should have known that its conduct was a violation of the
TCPA.

88. Because Defendants knew or should have known that Plaintiff had not
given prior express consent to receive its autodialed calls, the Court should treble the

amount of statutory damages available to Plaintiff pursuant to § 227(b)(3) of the

TCPA.

22
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 23 of 31 PagelD 23

89. Asaresult of Defendant’s violations, Plaintiff is entitled to an award of
$1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

COUNT Ill
Violation of the TCPA, 47 U.S.C. § 227
(Against all Defendants)

90. _ Plaintiff re-alleges and incorporates the foregoing allegations as if fully
set forth herein.

91. The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
that “[nJo person or entity shall initiate any telephone solicitation” to “[a] residential
telephone subscriber who has registered his or her telephone number on the national
do-not-call registry of persons who do not wish to receive telephone solicitations that
is maintained by the federal government.”

92. 47 C.ER. § 64.1200(e), provides that § 64.1200(c) and (d) “are
applicable to any person or entity making telephone solicitations or telemarketing
calls to wireless telephone numbers.”?

93. 47 C.E.R. § 64.1200(d) further provides that “[n]o person or entity shall

initiate any call for telemarketing purposes to a residential telephone subscriber unless

such person or entity has instituted procedures for maintaining a list of persons who

 

® Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A 1.pdf

23
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 24 of 31 PagelD 24

request not to receive telemarketing calls made by or on behalf of that person or
entity.”

94. Any “person who has received more than one telephone call within any
12-month period by or on behalf of the same entity in violation of the regulations
prescribed under this subsection may” may bring a private action based on a violation
of said regulations, which were promulgated to protect telephone subscribers’ privacy
rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. §
227(c).

95. Defendants violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
be initiated, telephone solicitations to telephone subscribers such as Plaintiff who
registered their respective telephone numbers on the National Do Not Call Registry, a
listing of persons who do not wish to receive telephone solicitations that is maintained
by the federal government.

96. Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff received
more than one telephone call in a 12-month period made by or on behalf of
Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of
Defendant’s conduct as alleged herein, Plaintiff suffered actual damages and, under
section 47 U.S.C. § 227(c), is entitled, inter alia, to receive up to $500 in damages for

such violations of 47 C.E.R. § 64.1200.

24
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 25 of 31 PagelD 25

97.

To the extent Defendants’ misconduct is determined to be willful and

knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of

statutory damages recoverable by Plaintiff.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief as it relates to the

TCPA:

. An award of actual and statutory damages for Plaintiff;

. As aresult of Defendants’ negligent violations of 47 U.S.C. §§

227, et seq., Plaintiff seeks $500.00 in statutory damages for each

and every violation pursuant to 47 U.S.C. § 277(b)(3)(B);

. Asaresult of Defendants’ knowing and/or willful violations of 47

U.S.C. §§ 227, et seq.; Plaintiff seeks treble damages, as provided
by statute, up to $1,500.00 for each and every violation pursuant

to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

. An order declaring that Defendants’ actions, as set out above,

violate the TCPA;

. A declaratory judgment that Defendants’ telephone calling

equipment constitutes an automatic telephone dialing system

under the TCPA;

. An injunction requiring Defendants to cease all unsolicited text

messaging activity;

25
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 26 of 31 PagelD 26

g. An injunction prohibiting Defendants from using, or contracting
the use of, an automatic telephone dialing system without
obtaining, Plaintiff’s consent to receive calls made with such
equipment;

h. An award of reasonable attorneys’ fees and costs; and,

i. Such further and other relief as the Court deems necessary.to such

actions.
COUNT IV
VIOLATION OF FTS LA. STAT. § 501.059
(Against all Defendants)

99. Plaintiff re-alleges and incorporates the foregoing allegations as if fully
set forth herein.

99. It is a violation of the FTSA to “make or knowingly allow a telephonic
sales call to be made if such call involves an automated system for the selection or
dialing of telephone numbers or the playing of a recorded message when a connection
is completed to a number called without the prior express written consent of the called
party.” Fla. Stat. § 501.059(8)(a).

100. <A “telephonic sales call” is defined as a “telephone call, text message, or
voicemail transmission to a consumer for the purpose of soliciting a sale of any
consumer goods or services, soliciting an extension of credit for consumer goods or

services, or obtaining information that will or may be used for the direct solicitation of

26
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 27 of 31 PagelD 27

a sale of consumer goods or services or an extension of credit for such purposes.” Fla.
Stat. § 501.059(1)(g).
101. “Prior express written consent” means an agreement in writing that:
1. Bears the signature of the called party;
2. Clearly authorizes the person making or allowing the placement of a
telephonic sales call by telephone call, text message, or voicemail
transmission to deliver or cause to be delivered to the called party a
telephonic sales call using an automated system for the selection or
dialing of telephone numbers, the playing of a recorded message when a
connection is completed to a number called, or the transmission of a pre
recorded voicemail;
3. Includes the telephone number to which the signatory authorizes a
telephonic sales call to be delivered; and
4. Includes a clear and conspicuous disclosure informing the called party
that:

a. By executing the agreement, the called party authorizes the
person making or allowing the placement of a telephonic
sales call to deliver or cause to be delivered a telephonic
sales call to the called party using an automated system for

the selection or dialing of telephone numbers or the playing

27
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 28 of 31 PagelD 28

of a recorded message when a connection is completed to a
number called; and,

b. He or she is not required to directly or indirectly sign the
written agreement or to agree to enter into such an
agreement as a condition of purchasing any property,
goods, or services. Fla. Stat. § 501.059(1)(g).

102. Defendants failed to secure prior express written consent from Plaintiff.
In violation of the FTSA, Defendants made and/or knowingly allowed telephonic
sales calls to be made to Plaintiff without Plaintiff’s prior express written consent.

103. Defendants made and/or knowingly allowed the telephonic sales calls to
Plaintiff to be made utilizing an automated system for the selection or dialing of
telephone numbers.

104. Asaresult of Defendant’s conduct, and pursuant to § 501.059(10)(a) of
the FTSA, Plaintiff was harmed and is entitled to a minimum of $500.00 in damages
for each violation. Plaintiff is also entitled to an injunction against future calls. Id.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff, prays for the following relief as it relates to the

FTSA:

a. An award of actual and statutory damages;

28
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 29 of 31 PagelD 29

105.

As a result of Defendants’ negligent violations of Fla. Stat. § 501.059, et
seq., Plaintiff seeks $500.00 in statutory damages for each and every
violation pursuant to Fla. Stat. § 501.059, et seq.;
As a result of Defendants’ knowing and/or willful violations of Fla. Stat.
§ 501.059, et seq, Plaintiff seeks treble damages, as provided by statute,
up to $1,500.00 for each and every violation pursuant to Fla. Stat. §
501.059, et seq.;
An order declaring that Defendants’ actions, as set out above, violate the
FTSA;
A declaratory judgment that Defendants’ telephone calling equipment
constitutes an automatic telephone dialing system under the FTSA;
An injunction requiring Defendants to cease all unsolicited calling to
Plaintiff;
An injunction prohibiting Defendants from using, or contracting the use
of, an automatic telephone dialing system without obtaining, Plaintiff’s
consent to receive calls made with such equipment;
An award of reasonable attorneys’ fees and costs; and,

Such further and other relief as the Court deems necessary.to such
actions.

JURY DEMAND

Plaintiff hereby demands a trial by jury.

29
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 30 of 31 PagelD 30

DOCUMENT PRESERVATION DEMAND.

106. Plaintiff demands that Defendants take affirmative steps and
affirmative measures to retain, collect, and ensure that no potentially relevant
documents, records, or information (including electronic information) are
inadvertently altered, lost, or destroyed. Plaintiff further demands that Defendants
shall preserve all records, lists, electronic databases or other itemization of
telephone numbers associated with Plaintiff and the communication or transmittal

of the calls as alleged herein.

Dated: September 10, 2021

Respectfully Submitted,

ZE_—

aquelyn Zimmerman

 

Jaquelyn Zimmerman
A515 31 Place, East
Palmetto, FL 34221
(941) 702 -4577
qente28@gmail.com

30
Case 8:21-cv-02155-CEH-SPF Document1 Filed 09/10/21 Page 31 of 31 PagelD 31

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was
filed in person with the Clerk of The Court in Tampa, Florida on this 10th day of
September, 2021; which once entered by the Clerk will generate Notices of Filing
to all parties that have signed up for CM/ECF I FURTHER CERTIFY that a true
and correct copy was mailed to Defendant Assured Partners Inc.and Defendant FIA

LIQUIDATION COMPANY, INC. pursuant to the local rules of the Court.

   

Aaquélyn Zimmerman

31
